     Case: 1:21-cv-00032-DMB-DAS Doc #: 17 Filed: 06/09/21 1 of 1 PageID #: 386




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CHARLES JORDAN                                                                       PETITIONER

V.                                                                NO. 1:21-CV-00032-DMB-DAS

TRINA DAVIDSON BROOKS                                                              RESPONDENT

                        ORDER REQUIRING ADDITIONAL BRIEFING

       This matter comes before the Court upon Petitioner Charles Jordan’s pro se petition for

federal habeas relief filed under 28 U.S.C. § 2254. Doc. # 1. On May 17, 2021, Respondent

filed a motion to dismiss the instant petition for failure to exhaust state remedies. Doc. # 14.

Since the filing of the motion, however, the state appellate court dismissed Petitioner’s appeal.

Due to this recent development, the Court finds that additional briefing is necessary.

Accordingly, Respondent is directed to submit additional briefing regarding Petitioner’s claims,

including whether the aforementioned motion to dismiss is now moot, within sixty (60) days

from the date of this order. Petitioner must submit any response to Respondent’s briefing within

twenty-one (21) days from the date such briefings are filed.

       SO ORDERED, this the 9th day of June, 2021.
                                              /s/ David A. Sanders    _______
                                              DAVID A. SANDERS
                                              UNITED STATES MAGISTRATE JUDGE
